         CASE 0:19-cr-00096-WMW-HB Doc. 77 Filed 10/21/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

  United States of America,           )
                                      )    DEFENDANT TRAVIS KYLE MAYER'S
               Plaintiff,             )    RESPONSE TO THE GOVERNMENT’S
  vs.                                 )    MOTION TO RECONSIDER THE
                                      )    GOVERNMENT’S REQUEST FOR A
  Travis Kyle Mayer,                  )    FREY HEARING
                                      )
               Defendant.             )    Crim. No. 19-96 (WMW/HB)

        The day before the most recent motions hearing in this case, the Government

filed a pleading asking the magistrate judge to reconsider the court’s procedural

limitations on how to make an appropriate record regarding its rejected plea offer. See

Motion to Reconsider [Docket No. 69]. Although the matter has now been rendered

moot by the record made at the motions hearing, the Court has nonetheless invited this

response.

        As an initial matter, the Government’s repeated references to Lafler v. Cooper,

566 U.S. 156, 170 (2012), are entirely misplaced. A Lafler hearing is a hearing

convened after a case has terminated to ascertain whether a defendant received

constitutionally ineffective assistance of counsel that caused him to reject a proposed

plea, and if so, to devise an appropriate remedy:

        the court may conduct an evidentiary hearing to determine whether the
        defendant has shown a reasonable probability that but for counsel's errors
        he would have accepted the plea. If the showing is made, the court may
        exercise discretion in determining whether the defendant should receive
        CASE 0:19-cr-00096-WMW-HB Doc. 77 Filed 10/21/19 Page 2 of 4




      the term of imprisonment the government offered in the plea, the sentence
      he received at trial, or something in between. . . . In [other] circumstances,
      the proper exercise of discretion to remedy the constitutional injury may
      be to require the prosecution to reoffer the plea proposal. Once this has
      occurred, the judge can then exercise discretion in deciding whether to
      vacate the conviction from trial and accept the plea or leave the
      conviction undisturbed.

Lafler, 566 U.S. at 171. A Lafler hearing, by its very nature, cannot take place until

after a defendant has been sentenced and waived the attorney-client privilege in

seeking a remedy for the harm caused by the alleged ineffective assistance of counsel.

A hearing before trial to inquire into the nature of the advice that counsel has rendered

obviously is foreclosed by the existence of the privilege.

      Missouri v. Frye, 566 U.S. 134 (2012), is the case at issue. There the Court found

counsel’s assistance to be constitutionally ineffective for having failed to communicate

a favorable plea offer to the defendant before it expired. The Frey Court suggested

three measures that could be adopted to avert future claims of this nature:

      First, the fact of a formal offer means that its terms and its processing can
      be documented . . . . Second, States may elect to follow rules that all offers
      must be in writing, again to ensure against later misunderstandings . . . .
      Third, formal offers can be made part of the record at any subsequent plea
      proceeding or before a trial on the merits, all to ensure that
      a defendant has been fully advised before those further proceedings
      commence.

Frey, at 146. While not mandates by any means, these suggestions are nonetheless

good advice that can help to avert unnecessary errors, and they require no involvement

whatsoever in the plea negotiating process by the courts. In this case, all of the


                                            2
        CASE 0:19-cr-00096-WMW-HB Doc. 77 Filed 10/21/19 Page 3 of 4




suggested measures already have been implemented. There was a formal plea offer

made by the Government, its terms were reduced to a writing, and a record of that offer

and its terms was made at the motions hearing in the presence of Defendant. Nothing

more is needed or prudent.

      Ironically, in the instant case, none of this served any real purpose because, as

was confirmed in the motion to reconsider, and again during the record made at the

motions hearing, the plea offer in this case was not delivered to defense counsel in the

mere hope that it would get communicated to the Defendant; here, it was the prosecutor

himself who made the formal offer directly to the Defendant – in person – at a meeting

attended by counsel, the Defendant, and two government investigators. Making the

additional record at the motions hearing did not serve any purpose that had not already

been accomplished.

      The Government’s additional request for the opportunity to interrogate the

Defendant on the record about whether “he understands the terms of that plea offer”

and “what the defendant understood about the plea” (Mot. to Reconsider [Docket No.

69] at 1, 4) is entirely inappropriate. The Government’s further assertion that “[t]he

Supreme Court specifically advanced the exact sort of hearing the Government

requests here, with the proposed questioning” (id. at 6) is simply not true. The Frey

Court’s suggestion that “formal offers can be made part of the record,” did not suggest

any kind of a hearing at all, much less one that infringes on the Defendant’s right to


                                           3
        CASE 0:19-cr-00096-WMW-HB Doc. 77 Filed 10/21/19 Page 4 of 4




remain silent or invites the court to disregard the admonition in Federal Rule of

Criminal Procedure 11(c) that it “must not participate in these discussions.”

      The Government’s request to make the record suggested by the Supreme Court

in Missouri v. Frye, 566 U.S. 134 (2012), is moot because it already has been made; it

was not necessary in the first place because the prosecutor personally communicated

the plea offer and its terms directly to the Defendant in the presence of Government

witness; and no further “hearing” or interrogation of the defendant is appropriate,

warranted, or advisable.

Dated: 21 October 2019                         Respectfully submitted,


                                               DANIEL L. GERDTS, LAWYER

                                               s/ Daniel L. Gerdts

                                               Daniel L. Gerdts (#207329)
                                               331 Second Avenue South, Suite 705
                                               Minneapolis, MN 55401
                                               612.800.5086




                                           4
